Case 6:19-cv-00236-ADA Document 74-3 Filed 04/24/20 Page 1 of 4




            EXHIBIT 19
    Case 6:19-cv-00236-ADA Document 74-3 Filed 04/24/20 Page 2 of 4




Transcript of Richard A. Flasck
                            Date: April 14, 2020
   Case: Solas Oled LTD., et al. -v- LG Display Co., LTD., et al.




 Planet Depos
 Phone: 888.433.3767
 Email:: transcripts@planetdepos.com
 www.planetdepos.com



     WORLDWIDE COURT REPORTING | INTERPRETATION | TRIAL SERVICES
       Case 6:19-cv-00236-ADA Document 74-3 Filed 04/24/20 Page 3 of 4


                             Transcript of Richard A. Flasck
                              Conducted on April 14, 2020               147

1          Q.     So the answer to my question is "No," right?                15:16:23
2          A.     I answered your question.                                   15:16:27
3          Q.     In paragraph 91, you reference part of the                  15:16:33
4    prosecution history, and you state that it:               merely         15:16:49
5    indicates that the full plain meaning of "before" or                     15:16:55
6    "after" obviously does not cover the situation in                        15:16:58
7    which two things happen at the same time -- and only                     15:17:00
8    happen at the same time.                                                 15:17:04
9                 Correct?                                                    15:17:05
10         A.     Yes.                                                        15:17:06
11         Q.     And so you agree with Defendants' proposed                  15:17:07
12   construction that "before" and "after" cannot mean                       15:17:11
13   at the same time, correct?                                               15:17:15
14         A.     I agree, as I state in paragraph 92, that                   15:17:16
15   is:        A must occur before B starts -- that is not the               15:17:32
16   same as the prior art, in which A and B only happen                      15:17:35
17   at the same time.                                                        15:17:40
18                So it's my opinion that if two events begin,                15:17:41
19   continue, and end at the same time, they cannot --                       15:17:47
20   those two events cannot be before or after.               But if         15:17:50
21   there's an offset in time between the beginning                          15:17:55
22   and/or the ending, then I believe that the plain and                     15:17:58
23   ordinary definition and use of the term "before" or                      15:18:02
24   "after" can come into play.                                              15:18:05
25                There can be overlap.     There can't be                    15:18:07


                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
       Case 6:19-cv-00236-ADA Document 74-3 Filed 04/24/20 Page 4 of 4


                          Transcript of Richard A. Flasck
                           Conducted on April 14, 2020               148

1    simultaneity.                                                         15:18:10
2       Q.    In paragraph 92, you reference the case of a                 15:18:13
3    gradation voltage and a compensation voltage being                    15:18:17
4    added together, correct?                                              15:18:20
5       A.    Yes.                                                         15:18:22
6       Q.    And that is an example of providing things                   15:18:24
7    at the same time, correct?                                            15:18:26
8       A.    It says the compensation voltage and the                     15:18:28
9    gradation voltage are added to be supplied at the                     15:18:36
10   same time as a compensated gradation voltage.                         15:18:40
11            So that means that the compensation voltage                  15:18:46
12   and the gradation voltage are added, and they're                      15:18:53
13   supplied at the same time.        The application starts              15:18:55
14   at the same time, it continues through the same                       15:18:58
15   time, and it ends at the same time.                                   15:19:01
16      Q.    And you agree that providing a gradation                     15:19:02
17   voltage and a compensation voltage cannot be within                   15:19:06
18   the scope of "before" and "after" in these                            15:19:10
19   statements, correct?                                                  15:19:15
20      A.    I'm sorry, the supply -- ask that question                   15:19:16
21   again.                                                                15:19:19
22      Q.    Yeah.   So if a gradation voltage and a                      15:19:19
23   compensation voltage are added together and then                      15:19:23
24   supplied to a data line, that cannot be -- scenario                   15:19:26
25   cannot be encompassed by the terms "before" or                        15:19:32


                              PLANET DEPOS
                 888.433.3767 | WWW.PLANETDEPOS.COM
